DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 and 7 are allowed. 
Response to Arguments
Applicant’s arguments, filed 04/15/2022, with respect to amended claim1 have been fully considered and are persuasive.  The USC 103 (a) of claims 1-6 has been withdrawn. Claims 1-6 are allowable.
Allowable Subject Matter
Claims 1-4 and 7 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “claim 1: A motor comprising: a stationary unit including a stator annularly surrounding a vertically extending central axis; and a rotation unit including a magnet unit disposed radially outward surface of the stator; wherein the rotation unit further includes a cylindrical rotor holder extending in an axial direction; the magnet unit is held on a radially inside surface of the rotor holder; the magnet unit includes a plurality of first magnets each of which has N and S poles magnetized in a radial direction, and a plurality of second magnets each of which has N and S poles magnetized in a circumferential direction; each first magnet and each second magnet are adjacent to each other in the circumferential direction; magnetic poles of radially inner end portions of the first magnets adjacent to each other in the circumferential direction via the second magnet are different from each other; magnetic poles of circumferential end portions of the second magnets adjacent to each other in the circumferential direction via the first magnet are different from each other;a first interval is provided between a radially outside surface of each first magnet and the radially inside surface of the rotor holder, and Application No. 16/535,457 April 15, 2022 Reply to the Office Action dated January 24, 2022Page 4 of 9when viewed in the axial direction, there is a closed space between side surfaces of the first magnets in the circumferential direction and side surfaces of the second magnets in the circumferential direction which is adjacent to the first magnets in the circumferential direction; the closed space is bounded by the side surfaces of the first magnets, the side surfaces of the second magnets, and the radially inside surface of the rotor holder; and an adhesive fills the closed space (see Fig.2).
  
    PNG
    media_image1.png
    575
    411
    media_image1.png
    Greyscale

	Closest prior art  the closest prior art Takahashi, Zhang teach a rotor with permanent magnets with first and second magnets, and recesses, the prior art of record fail to teach the combination  of claim 1 in whole.   Applicant has amended claim 1 to recite the features of "when viewed in the axial direction, there is a closed space between side surfaces of the first magnets in the circumferential direction and side surfaces of the second magnets in the circumferential direction which is adjacent to the first magnets in the circumferential direction," "the closed space is bounded by the side surfaces of the first magnets, the side surfaces of the second magnets, and the radially inside surface of the rotor holder," and "an adhesive is fills the closed space." Support for these features is found, for example, in paragraphs [0036]-[0038] of Applicant's specification and Fig. 2 of Applicant's drawings. Takahashi et al. and Zhang et al., either alone or in combination with one another, clearly fail to teach or suggest the unique combination and arrangement of features recited in Applicant's claimed invention, including the features of "when viewed in the axial direction, there is a closed space between side surfaces of the first magnets in the circumferential direction and side surfaces of the second magnets in the circumferential direction which is adjacent to the first magnets in the circumferential direction," "the closed space is bounded by the side surfaces of the first magnets, the side surfaces of the second magnets, and the radially inside surface of the rotor holder," and "an adhesive is fills the closed space," as recited in Applicant's claim 1.

    PNG
    media_image2.png
    365
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    455
    media_image3.png
    Greyscale

None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “A motor comprising: a stationary unit including a stator annularly surrounding a vertically extending central axis; and a rotation unit including a magnet unit disposed radially outward surface of the stator; wherein the rotation unit further includes a cylindrical rotor holder extending in an axial direction; the magnet unit is held on a radially inside surface of the rotor holder; the magnet unit includes a plurality of first magnets each of which has N and S poles magnetized in a radial direction, and a plurality of second magnets each of which has N and S poles magnetized in a circumferential direction; each first magnet and each second magnet are adjacent to each other in the circumferential direction; magnetic poles of radially inner end portions of the first magnets adjacent to each other in the circumferential direction via the second magnet are different from each other; magnetic poles of circumferential end portions of the second magnets adjacent to each other in the circumferential direction via the first magnet are different from each other;a first interval is provided between a radially outside surface of each first magnet and the radially inside surface of the rotor holder, and a second interval is provided between a radially outside surface of each second magnet and the radially inside surface of the rotor holder;Application No. 16/535,457 April 15, 2022 Reply to the Office Action dated January 24, 2022Page 4 of 9when viewed in the axial direction, there is a closed space between side surfaces of the first magnets in the circumferential direction and side surfaces of the second magnets in the circumferential direction which is adjacent to the first magnets in the circumferential direction; the closed space is bounded by the side surfaces of the first magnets, the side surfaces of the second magnets, and the radially inside surface of the rotor holder; and an adhesive fills the closed space“. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 2-6 are allowed based on dependency from allowable claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834